USCA4 Appeal: 22-6035      Doc: 5        Filed: 10/24/2022     Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6035


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        NEDRICK LAMONT JOHNSON, a/k/a Rick, a/k/a Ricky,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:19-cr-00137-AJT-1)


        Submitted: September 29, 2022                                 Decided: October 24, 2022


        Before KING and QUATTLEBAUM, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Nedrick Lamont Johnson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6035      Doc: 5         Filed: 10/24/2022      Pg: 2 of 4




        PER CURIAM:

               Nedrick Johnson appeals the district court’s order denying his motion for

        compassionate release, filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The district court

        found that Johnson failed to present extraordinary and compelling reasons to justify

        granting compassionate release. Concluding that the district court abused its discretion by

        relying on an erroneous factual premise, we vacated the order and remanded the case to the

        district court for a more thorough analysis of the 18 U.S.C. § 3553(a) factors. United

        States v. Johnson, 858 F. App’x 682 (4th Cir. 2021) (No. 20-7621).

               On remand, Johnson supplemented his motion for compassionate release, arguing

        that the COVID-19 pandemic itself presents extraordinary and compelling circumstances

        warranting compassionate release, that COVID-19 cases were rising in his area, and that

        he is obese and has type 2 diabetes and epilepsy—conditions that increase his risk of severe

        illness from COVID-19. As for the § 3553(a) factors, Johnson contended that he is a model

        inmate, received excellent work evaluations, and completed educational programs while

        incarcerated. He argued that his offense was nonviolent, he has received a meaningful

        punishment for his crime, he has family members who would help him reenter society if

        he were released, and he would be a productive member of society. The district court again

        denied Johnson’s motion, finding that, although Johnson’s medical conditions put him at

        risk of severe illness if he contracted COVID-19, there were not extraordinary and

        compelling reasons warranting relief because of Johnson’s age and access to a vaccine, and

        the fact that the virus was well-controlled at his institution. The court also concluded that

        the § 3553(a) factors did not warrant compassionate release, relying on the seriousness of

                                                     2
USCA4 Appeal: 22-6035      Doc: 5         Filed: 10/24/2022     Pg: 3 of 4




        Johnson’s criminal history, the circumstances of the offense, and the fact that Johnson had

        served only a small portion of his sentence. *

               On appeal, Johnson argues that the district court abused its discretion and violated

        the law-of-the-case doctrine in finding that he had not presented an extraordinary and

        compelling reason for granting compassionate release and abused its discretion by failing

        to consider his rehabilitation efforts and each of the § 3553(a) factors. A district court’s

        ruling on a motion for compassionate release is reviewed for abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021); see

        United States v. High, 997 F.3d 181, 185-87 (4th Cir. 2021).

               Johnson contends that the district court erred by failing to abide by the law-of-the-

        case doctrine in determining that he failed to present extraordinary and compelling

        circumstances warranting compassionate release.        “The mandate rule is a specific

        application of the law of the case doctrine” to cases that have been remanded on appeal.

        Volvo Trademark Holding Aktiebolaget v. Clark Mach. Co., 510 F.3d 474, 481

        (4th Cir. 2007).   “[A]bsent exceptional circumstances, the mandate rule compels

        compliance on remand with the dictates of a superior court and forecloses relitigation of

        issues expressly or impliedly decided by the appellate court.” Id. (internal quotation marks

        omitted). “Although the doctrine applies both to questions actually decided as well as to

        those decided by necessary implication, it does not reach questions which might have been



               *
                  The court also rejected Johnson’s challenge to the indictment, and we discern no
        error in that regard.

                                                         3
USCA4 Appeal: 22-6035       Doc: 5         Filed: 10/24/2022      Pg: 4 of 4




        decided but were not.” Sejman v. Warner-Lambert Co., 845 F.2d 66, 69 (4th Cir. 1988)

        (internal quotation marks omitted). With these standards in mind, our review of the record

        leads us to conclude that the district court did not violate the law-of-the-case doctrine or

        abuse its discretion in finding extraordinary and compelling circumstances did not exist.

               Johnson next argues that the district court failed to consider his rehabilitation efforts

        and did not consider all of the § 3553(a) factors in determining relief was not warranted.

        We presume that the district court considered relevant factors in deciding a § 3582(c)(1)(A)

        motion. United States v. Jenkins, 22 F.4th 162, 167 (4th Cir. 2021). “A district court need

        not provide an exhaustive explanation analyzing every § 3553(a) factor.” Id. at 170. Nor

        is the “district court . . . required to address each of a defendant’s arguments.” Id.; see id.

        at 171. Rather, “the relevant standard is whether the district court set forth enough to satisfy

        this court that it has considered the parties’ arguments and has a reasoned basis for

        exercising its own legal decisionmaking authority, so as to allow for meaningful appellate

        review.” Id. at 171 (cleaned up). A more robust explanation may be required where there

        is significant postsentencing mitigation evidence, see High, 997 F.3d at 190-91, but in this

        case, Johnson presented minimal mitigation evidence and the district court’s order set forth

        enough explanation to show it had a reasoned basis for finding that the § 3553(a) factors

        did not warrant compassionate release.

               Accordingly, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                          AFFIRMED

                                                       4